Citation Nr: 1027525	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty in the United States Army 
from March 1953 to March 1955, with subsequent periods of active 
duty for training while serving in the National Guard from 1955 
to 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the RO in 
Muskogee, Oklahoma, which granted service connection for 
degenerative arthritis of the lumbar spine, claimed as a low back 
disability, assigning an initial disability rating of 10 percent.  

The appellant testified before a Veterans Law Judge at a May 2009 
videoconference hearing.  A transcript has been associated with 
the file.  The Veterans Law Judge who presided over the hearing 
has since retired from the Board.  The appellant was contacted in 
June 2010 to determine whether he wanted an opportunity to 
testify before another Veterans Law Judge.  He did not respond to 
the query.  The Board will proceed to consider the claim, to 
include his testimony from May 2009.

The Board remanded this case in July 2009.  The Board also 
granted service connection for Meniere's disease and an earlier 
effective date of December 17, 1996, for the grant of service 
connection for degenerative arthritis of the lumbar spine.  Those 
issues are no longer on appeal.  The initial rating claim returns 
now for appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The appellant's low back disability is characterized by forward 
flexion beyond sixty degrees, a combined range of lumbar motion 
exceeding 120 degrees, limitation of motion that is no more than 
"slight," tenderness and muscle spasm that does not result in 
abnormal gait or spinal contour, increasing pain and stiffness on 
repetitive motion, intervertebral disc syndrome not productive of 
moderate symptoms with recurring attacks, with no ankylosis, 
incapacitating episodes, or neurological complications.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent 
for degenerative arthritis of the lumbar spine are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The appellant contends that he is entitled to a rating in excess 
of 10 percent for his degenerative arthritis of the lumbar spine.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

The July 2009 Board decision found that the instant claim had 
been pending since December 1996.  During the pendency of this 
claim, the criteria for rating spine disabilities were revised.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that 
time, VA also reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  The Board will evaluate the appellant's claim under 
both the criteria in the VA Schedule for Rating Disabilities in 
effect at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas no 
longer applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.

In determining whether the appellant is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; (2) whether 
an increased rating is warranted under the "new" criteria for 
intervertebral disc syndrome at any time on or after September 
23, 2002; and (3) whether an increased rating is warranted under 
the "new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The effective 
date of any rating assigned under the revised schedular criteria 
may not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation for 
the period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).

As discussed in the Veterans Claims Assistance Act section below, 
the RO has considered all these changes in adjudicating the 
appellant's claim.  Therefore, there is no prejudice to the 
appellant by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The appellant's disability rating has been rated under Diagnostic 
Code (DC) 5242.  Disabilities of the spine, excepting 
degenerative disc disease, are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, DC 5237-5243.  Under the Formula, a 10 percent rating is 
for application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees.  Id.  A 20 percent 
evaluation is assigned for forward flexion of the thoracolumbar 
spine greater than 20 degrees but not greater than 60 degrees, 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  Id.  A 40 percent evaluation requires 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent evaluation is 
warranted where unfavorable ankylosis of the entire spine is 
demonstrated.  Id.  These evaluations are for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  68 Fed. 
Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (2)).

The first evaluation of the appellant following the December 1996 
claim is dated in November 1998.  The appellant complained of low 
back pain.  The appellant had midline tenderness and good forward 
flexion of the lumbar spine, but marked decreased lateral flexion 
and extension.  No measurements were recorded.  

The next entry is from E.A., M.D., who wrote a February 2000 
letter on the appellant's behalf.  The letter concerned the 
appellant's service, indicating that the appellant had low back 
pain and evidence of sciatic neuritis.  

The appellant's wife wrote an October 2000 letter, indicating 
that the appellant has not been able to do any labor at all 
without terrible pain.  The appellant could not even use a riding 
lawn mower without suffering for days.

A March 2004 letter from R.T.B. indicates that the appellant's 
symptoms were consistent with lumbar spinal stenosis.  A March 
2004 MRI was performed.  The study was interpreted to show 
advanced changes of chronic degenerative disk disease at L4-5, 
with severe disk flattening.  Again, the evaluations of the 
appellant did not include measurements of lumbar range of motion.

The appellant underwent a September 2007 contract examination in 
connection with this claim.  At that time, the appellant had 
forward flexion of the thoracolumbar spine to 90 degrees, 
extension to 30 degrees, left and right lateral flexion to 30 
degrees, and left and right lateral rotation to 30 degrees.  The 
examiner noted additional limitation due to pain on repetition, 
but there was no additional loss of range of motion.  The 
appellant was not additionally limited by fatigue, weakness, lack 
of endurance or incoordination.

A January 2009 treatment note from R.T.B. indicates that the 
appellant had diminished lumbar range of motion at the extremes.  
There is no record of any measurements that may have been taken 
during this visit.  

An April 2009 private evaluation by a Dr. J.W. was submitted by 
the appellant at his May 2009 Board hearing.  The appellant had 
forward flexion of the thoracolumbar spine to 96 degrees.  The 
appellant had extension to 12 degrees.  He had left and right 
lateral flexion (side bend) to 14 degrees.  Left and right 
lateral rotation were apparently not tested.  The appellant 
reported constant pain, even with normal activity, radiating pain 
into both legs.  The appellant reported pain while lifting his 
leg, twisting, bending, and extending.  

The appellant underwent a November 2009 VA examination.  The 
appellant had forward flexion of the thoracolumbar spine to 90 
degrees, with pain beginning and ending at 90 degrees.  The 
appellant had extension to 30 degrees, with pain beginning and 
ending at 30 degrees.  He had left and right lateral flexion to 
30 degrees, and left and right lateral rotation to 30 degrees, 
with pain beginning and ending at 30 degrees in each direction of 
motion.  These results did not change on repeated testing.  A 
notation was entered that the appellant's posture was stooped at 
15 degrees of flexion.  The examiner indicated that the appellant 
had normal propulsion and stride for his age and that his gait 
was normal.  

The Board finds that the appellant's lumbar disability is 
manifested by forward flexion beyond 60 degrees and combined 
range of lumbar motion of more than 120 degrees.  The November 
1998, March 2004, and January 2009 evaluations do not contain 
measurements that enable application of the ratings criteria.  
The September 2007 and November 2009 VA examination reports 
indicate that the appellant's range of motion was largely intact.  
The April 2009 report shows that the appellant's range of motion 
is largely restricted (aside from forward flexion) and represents 
the most limitations recorded.  The Board notes that the April 
2009 exam results are incomplete and not noted to have been 
measured using a goniometer, reducing the reliability of this 
evidence for VA ratings purposes.  Even rating solely on the 
basis of the April 2009 report measurements, the combined range 
of motion, rounding each to the nearest five degrees and a 
maximum of 90 degrees for forward flexion, results in extension 
to 10 degrees, lateral flexion to 15 degrees, for a combined 
range of motion of 140.  This combined range of motion is missing 
two measurements and is still beyond the minimum for a rating of 
20 percent.  The ratings criteria for a rating in excess of 10 
percent would not be met even under this worst case scenario.  A 
rating in excess of 10 percent is not warranted for limitation of 
motion under the current criteria.  

The prior version of the limitation of motion ratings criteria is 
quite different.  Under Diagnostic Code 5292, dealing with 
limitation of lumbar motion, a 20 percent rating was available 
for moderate limitation of lumbar motion and a 40 percent 
evaluation was applicable with severe limitation of lumbar 
motion. The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  Rather, 
it is the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 5292 
were less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, VA 
stated that the ranges of motion were based on the American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 2nd ed., (1984), which is the last edition of the 
Guides that measured range of motion of the spine using a 
goniometer.  See supplementary information, 67 Fed. Reg. 56,509 
(Sept. 4, 2002).  In other words, even though pre-2003 
regulations did not define normal range of motion for the spine, 
the current definition is based on medical guidelines in 
existence since 1984, and the Board can consider the current 
ranges of motion to rating spine disabilities under the old 
criteria.

The range of motion measurements taken between 1998 and 2009 did 
not denote severe lumbar limitation of motion.  That is, he had 
90 degrees of limitation with forward flexion and combined range 
of motion in excess of 120 degrees.  The September 2007 and 
November 2009 VA examination reports show largely preserved range 
of motion.  The January 2009 report noted diminished range of 
motion "at the extremes," denoting mostly preserved motion.  
These findings showed slight limitations, at worst.  In the 
absence of demonstrably moderate or severe lumbar limitation of 
motion, a rating in excess of 10 percent evaluation under 
Diagnostic Code 5292 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003).

Degenerative arthritis may also be rated under a different DC.  
Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a (2009).  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  Id.  Under the 
General Ratings Formula, a 10 percent rating for limitation of 
motion requires forward flexion which does not exceed 85 degrees 
or combined thoracolumbar motion not greater than 235 degrees.  
The appellant's lumbar range of motion exceeded the minimum 
criteria for a compensable rating at all evaluations except the 
April 2009 exam.  The appellant complained of stiffness and 
increasing pain on repetitive motion in September 2007 and 
November 2009.  The Board finds that the appellant's 10 percent 
rating, which is in effect from the date of service connection in 
1996 to the present, accounts for the additional pain and 
stiffness without which he would not receive a compensable 
rating.  As a 10 percent rating has already been assigned for 
increasing pain and stiffness on use when the minimum range of 
motion criteria have not been met, a second for arthritis is not 
warranted.  

Similarly, when evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened movement, 
excess fatigability and incoordination.  As with the arthritis 
rating above, the appellant's service-connected disability would 
not warrant a 10 percent rating under the range of motion 
diagnostic criteria.  The assignment of a 10 percent rating 
compensates him for the increasing pain and stiffness on use.  A 
further grant of an increased rating under DeLuca is not 
warranted.  

The General Ratings Formula also provides a 20 percent rating for 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DC 5237-
5243.  The appellant's evaluations note the presence of 
tenderness and occasional spasm.  The November 2009 VA 
examination shows that the appellant does have a stooped posture.  
Further, his stride and propulsion were normal for his age.  Gait 
was normal.  The evaluations do not indicate that the spasm or 
tenderness has resulted in an abnormal gait or spinal contour.  
The Board finds that the appellant's service-connected lumbar 
disability is not severe enough to result in an abnormal gait or 
spinal contour.  

Additionally, the General Ratings Formula requires that any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, be separately evaluated 
under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, DC 
5237-5243, at Note (1).  

The September 2007 contract examination report indicates that 
there were no signs of chronic and permanent nerve root 
involvement.  Motor and sensory functions were within normal 
limits.  Reflexes at the knee and ankle level were 2+ 
bilaterally.  

A January 2009 treatment note from a R.T.B. states that the 
appellant had some symptoms of neurogenic claudication.  The 
physical examination results showed diminished lumbar range of 
motion at the extremes, with excellent motor strength 
bilaterally.  Nerve tension signs were negative.  The appellant 
complained of daily low back and buttock pain, which bothered him 
more with standing and walking.  The appellant reported being 
able to walk about a mile before needing to sit down, change 
positions and so on.  He had no radicular symptoms.  He had pain 
with mechanical symptoms.

The April 2009 evaluation by J.W. indicates that the appellant 
had diminished strength at the ankle level and a straight leg 
raise positive at 40 degrees bilaterally.  The appellant 
complained of some numbness in both feet and radicular pain.  The 
appellant reported that he had started to notice weakness in his 
lower extremities as well.  His reflexes were diminished, trace 
at the ankle level and 1+ at the knees.  Muscle strength was 5/5 
except in ankle dorsiflexion, which was 3/5.  Sensation to touch 
was diminished in the lower extremities.  

The November 2009 VA examination includes a complete neurological 
evaluation.  The appellant's reflex and sensory exams were 
normal.  His motor strength was normal, with normal muscle tone 
and without atrophy.  

The preponderance of the evidence is against a finding that 
objective neurological complications exist.  The January 2009 
evaluation indicating neurogenic claudication provides no 
description of the symptoms involved.  The April 2009 evaluation 
indicates some complaints of weakness and numbness, with 
diminished reflexes, sensation, and muscle strength.  These 
results are not replicated on any of the remaining evaluations, 
including the November 2009 exam.  The appellant does report pain 
which radiates on other exams, but pain is not an objective 
complication.  He also reported pain at exams where no objective 
neurological impairments were identified on physical exams, such 
as September 2007 VA examination.  The Board finds that the 
preponderance of the evidence establishes that the appellant does 
not have objective neurological complications due to his service-
connected lumbar spine degenerative arthritis.  A separate 
compensable rating is not warranted for neurological 
complications.  

The appellant has been diagnosed with lumbar degenerative disc 
disease.  This disability is also called intervertebral disc 
syndrome.  Prior to September 23, 2002, DC 5293 for 
intervertebral disc syndrome provided a 20 percent rating for 
moderate symptoms with recurrent attacks.  A 40 percent rating 
could be assigned under the old criteria for intervertebral disc 
syndrome that is severely disabling with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Under that code, the maximum schedular rating of 60 
percent is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
A precedent opinion of VA's Office of General Counsel, VAOPGCPREC 
36-97 (1997), held that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause limitation 
of motion of the cervical, thoracic, or lumbar vertebrae.

As discussed above, there are findings related to limitation of 
motion and neurological complications.  The appellant's 
limitation of motion, when considered additional limitation of 
increasing pain and stiffness on use, is no more than slight.  
The Board has found that the preponderance of the evidence is 
against objective neurological complications.  There is mention 
of sciatic neuritis and claudication, but no description of those 
symptoms.  Further examination revealed no neurological findings.  
In light of slight limitation of motion and no objective 
neurological complications, the Board finds that the appellant's 
intervertebral disc syndrome is not productive of moderate 
symptoms with recurrent attacks.  A rating in excess of 10 
percent is not warranted under DC 5293.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative or 
postoperative intervertebral disc syndrome is to be evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  Effective September 26, 
2003, intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic manifestations 
was re-worded and moved to Note 1, following the General Rating 
Formula for Diseases and Injuries of the Spine, and the above-
mentioned instruction was re-phrased to state that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under section 4.25.  However, these 
revisions were intended to be clarifying and non-substantive in 
nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. 
Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-
proposed amendment "would make editorial changes", but would 
not "represent any substantive change to the recently adopted 
evaluation criteria for intervertebral disc syndrome").  (The 
Board notes that some of the Notes were inadvertently omitted 
when Diagnostic Code 5293 was re-published as Diagnostic Code 
5243 in August 2003; however, this has since been corrected. See 
Schedule for Rating Disabilities; The Spine; Correction, 69 Fed. 
Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a total 
duration of at least two weeks but less than four weeks; a 40 
percent rating is warranted if the total duration is at least 
four weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The revised 
schedule does not provide for an evaluation higher than 60 
percent.

The appellant's VA and private treatment records do not contain 
reference to incapacitating episodes.  He denied such episodes 
during his September 2007 contract examination and the November 
2009 VA examination.  At that time, he described vague periods of 
flare-ups of low back pain which he characterized as mild, 
lasting three to four days, precipitated by activity and 
alleviated by rest and aspirin.  The appellant reported no 
redness or warmth and additional limitation of activities such as 
driving and lifting more than 10 pounds.  The Board finds that 
the evidence does not show incapacitating episodes within the 
meaning of DC 5243/93.  A rating in excess of 10 percent under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not warranted.  The Board has already 
considered the application of the General Rating Formula for 
Diseases and Injuries of the Spine, above.  The Board concludes 
that a higher rating under DC 5293/5243, for intervertebral disc 
syndrome is not warranted.

In sum, the Board finds that the appellant's limitation of lumbar 
motion is no more than slight and greater than 60 degrees of 
forward flexion and a combined range of lumbar motion of more 
than 120 degrees, even when taking the appellant's additional 
limitation due to pain into account.  The appellant's lumbar 
spine disability does not result in muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour.  The 
Board finds that the appellant does not have objective 
neurological complications meriting a separate compensable 
rating.  The Board finds that the appellant's intervertebral disc 
syndrome is not characterized by moderate symptoms with recurring 
attacks.  The appellant does not have incapacitating episodes due 
to intervertebral disc syndrome.  Thus, the Board concludes that 
the schedular criteria for an initial rating in excess of 10 
percent are not met.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's degenerative 
arthritis of the lumbar spine disability is not inadequate.  The 
appellant complains of pain and painful motion.  His wife 
reported difficulty with prolonged pain after strenuous physical 
activity, which included mowing the lawn with a riding lawn 
mower.  The Board has considered additional pain in the above 
discussion.  The schedular criteria are not rendered inadequate 
by anecdotal evidence of how a disability interferes with daily 
functioning.  The Board also notes that the April 2009 evaluation 
by J.W. contains a calculation of a 19% "whole person impairment 
rating."  This was calculated using "The Guides to the 
Evaluation of Permanent Impairment, Sixth Edition."  VA 
regulations do not recognize such calculations, nor incorporate 
them into evaluations under the diagnostic criteria.  There is no 
principled basis on which to compare the two systems of 
evaluation.  The "whole person impairment rating" is simply not 
relevant in this case.  It does not appear that the appellant has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a rating in excess of 10 
percent have at no time been met.  Accordingly, staged ratings 
are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for an initial rating in 
excess of 10 percent for degenerative arthritis of the lumbar 
spine.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

The appellant's claim was filed and initially adjudicated prior 
to the passage of the VCAA.  A letter dated in April 2004 fully 
satisfied the duty to notify provisions, except notice of the 
degree of disability and effective dates.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter in April 
2009 provided the degree of disability and effective date notice.  
Although these letters were not sent prior to initial 
adjudication of the appellant's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
April 2009, at the latest, he was provided ample opportunity to 
respond with additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in March 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

As noted above, the Board changed the effective date of the award 
of service connection for the appellant's low back disability 
from December 4, 2003, to December 17, 1996, in a July 2009 
decision.  Thus, the effective date of service connection moved 
to a date that preceded the changes in diagnostic criteria.  The 
AOJ had not adjudicated the appellant's spine rating under both 
the current and former rating criteria.  The Board remanded this 
claim to allow the AOJ an opportunity to consider those 
provisions in the first instance.  The Board's instruction read, 
in part, that the AOJ was to readjudicate the claim "to include 
consideration under the former and revised criteria for 
evaluating disabilities of the spine."  The Appeals Management 
Center (AMC), the AOJ on remand, issued a March 2010 rating 
decision.  In implementing the Board's grant of an effective date 
of service connection of December 17, 1996, the AMC did consider 
whether the appellant was entitled to a rating in excess of 10 
percent under the former versions of the regulations.  Since the 
AMC did consider the ratings in the March 2010 decision, the 
Board finds that substantial compliance with the July 2009 remand 
instruction.  

The AMC sent the appellant a July 2009 letter to comply with the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
While this case was on remand, Vazquez-Flores was overturned by 
the U.S. Court of Appeals for the Federal Circuit.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The AMC sent 
a July 2009 notice letter which is in keeping with the current 
legal standard for the duty to notify, as discussed above.  The 
Board concludes that the RO has complied substantially with the 
July 2009 instruction.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination in 
November 2009.  The appellant has not reported receiving any 
recent treatment specifically for this condition (other than at 
VA and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2009 VA examination report is thorough and 
supported by VA outpatient treatment records.  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the lumbar spine is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


